Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-735

IN RE: ALLISON M. BLACK MCIVER,
                            Respondent.                     Board Docket No. 15-BD-099
Bar Registration No. 480248                                 BDN: 488-10, et al.

BEFORE: Glickman and McLeese, Associate Judges; and Ferren, Senior Judge.

                                            ORDER
                                   (Filed - December 10, 2015)

        On consideration of respondent’s claim, pursuant to D.C. Bar Rule XI, § 13 (e), that she
suffers from a disability because of mental or physical illness or infirmity, which makes it
impossible for her to present an adequate defense in pending disciplinary proceedings;
respondent’s request for holding proceedings in abeyance due to disability; respondent’s medical
records, including a forensic psychiatric evaluation concluding that respondent is incapacitated
from the practice of law; and Bar Counsel’s consent that respondent is incapacitated from the
practice of law, it is

        ORDERED that respondent is indefinitely suspended from the practice of law in the
District of Columbia, effective immediately, and that any pending matters be held in abeyance
pursuant to D.C. Bar R. XI, § 13 (e) until further order of the court pursuant to D.C. Bar R. XI, §
13 (c). Respondent’s reinstatement to the District of Columbia Bar shall be in accordance with
the provisions of D.C. Bar R. XI, § 13 (g) and it is

       FURTHER ORDERED that respondent’s attention is drawn to the requirements of D.C.
Bar R. XI, §§ 14 and 16, relating to suspended attorneys; and it is

       FURTHER ORDERED that respondent shall file an affidavit in compliance with D.C.
Bar R. XI, § 14 (g) with the court and the Board and shall serve a copy of the affidavit on Bar
Counsel.

                                         PER CURIAM